Filed 12/7/20 In re J.L. CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


 In re J.L., a Person Coming Under the                               H047290
 Juvenile Court Law.                                                (Monterey County
                                                                     Super. Ct. No. 19JV000114)


 THE PEOPLE,

           Plaintiff and Respondent,

           v.

 J.L.,

           Defendant and Appellant.



         After a contested jurisdictional hearing, the juvenile court sustained three charges
against appellant J.L., a minor, for kidnapping to commit robbery, robbery, and assault
with a deadly weapon. The juvenile court declared J.L. a ward of the court, placed him in
the custody of his probation officer, and committed him to the county youth center
program for a year. The juvenile court ordered probation supervision with multiple
conditions, including an electronics search condition, until J.L.’s 23d birthday.
         On appeal, J.L. raises several claims of error. As to the juvenile court’s
jurisdictional determination, J.L. challenges the sufficiency of the evidence supporting
the court’s finding on the aggravated kidnapping charge. As to the dispositional order,
J.L. claims the juvenile court erred by failing to apply Penal Code section 654, failing to
declare whether the assault with a deadly weapon charge was a felony or a misdemeanor,
failing to set his maximum custody time, placing him on probation beyond his 21st
birthday, and imposing an invalid electronics search condition. In addition, J.L. contends
his defense counsel was ineffective for failing to object to the electronics search
condition. The Attorney General agrees with J.L. on some of his claims regarding the
disposition.
       For reasons that we will explain, we reject J.L.’s sufficiency of the evidence
claims and affirm the juvenile court’s jurisdictional order. We reverse the dispositional
order and remand the matter to the juvenile court with directions.
                  I. FACTS AND PROCEDURAL BACKGROUND
       A. Procedural History
       On January 29, 2019,1 the Monterey County District Attorney filed a juvenile
wardship petition (petition) under Welfare and Institutions Code section 602,
subdivision (a), alleging that J.L. committed kidnapping to commit robbery (Pen. Code,
§ 209, subd. (b)(1)2; count 1), attempted murder (§§ 664, 187, subd. (a); count 2), robbery
(§ 211; count 3), and assault with a deadly weapon (§ 245, subd. (a)(1); count 4). The
petition identified the victim as “John Doe” and alleged the assault with a deadly weapon
charge as a felony. The alleged crimes involved J.L. and two juvenile accomplices, J.Q.,
and A.J.
       The juvenile court held a contested jurisdictional hearing on J.L.’s petition in July
2019.3 On July 31, the court found true the charges of kidnapping to commit robbery
       1
         Unless otherwise indicated all dates occurred in 2019.
       2
         Unspecified statutory references are to the Penal Code.
       3
         The July 2019 hearing was the second contested jurisdictional hearing. The first
hearing began on April 10. However, before that hearing concluded, the juvenile court
granted J.L.’s motion for new counsel pursuant to People v. Marsden (1970) 2 Cal.3d
118. The court also granted a motion to sever J.L.’s case from that of his accomplices.

                                                 2
(count 1), robbery (count 3), and assault with a deadly weapon (count 4). The court
found not true the attempted murder charge and dismissed it. In addition, the court found
J.L. to be described by Welfare and Institutions Code section 602. The juvenile court did
not on the record mention at the jurisdictional hearing whether it had considered
designating count 4 as a felony or a misdemeanor.
       At a dispositional hearing on August 14, the juvenile court declared J.L. a ward of
the court, placed him “in the custody of [his] probation officer for [] 566 days,” with 201
days of credit for time served and 365 days to be served in the Monterey County
Probation Department Youth Center Program, and ordered wardship and probation
supervision with conditions until the day J.L. turns 23 years old. The court orally
“confirm[ed]” at the dispositional hearing that it had previously “sustained a finding as
true as to . . . Count 4, a felony.” Further, in the written dispositional order, a box is
checked next to a preprinted finding regarding the sustained charges that states, “The
court previously sustained the following counts. Any charges which may be considered a
misdemeanor or a felony [f]or which [the] court has not previously specified the level of
offense are now determined to be as follows.” Below that statement, there is a list
including the three sustained counts which indicates that they are felonies, mirroring the
charges in the petition. The juvenile court, however, did not on the record mention at the
dispositional hearing a specific determination of the offense status for count 4.
       B. Evidence Presented at the July 2019 Jurisdictional Hearing
              1. Prosecution Evidence
       At 7:50 p.m. on January 26, John Doe walked out of his apartment in Salinas and
was attacked by J.L. and two other teens. J.L. and one of his accomplices initiated the
attack by grabbing Doe near the apartment complex’s parking lot while the third


Subsequently, J.L. moved the court for a mistrial and a new jurisdictional hearing. The
court granted the motion. Thus, the April 2019 jurisdictional hearing did not result in any
findings on the charges against J.L.
                                                   3
accomplice acted as a lookout. When Doe asked his attackers why they were attacking
him, they told him to “shut up” and “be quiet.” J.L. and his accomplices then moved Doe
from the parking lot area down a path to a dark area that “wasn’t very illuminated by the
apartment.” According to a Salinas Police Department officer, the distance between
where Doe was first accosted to where he was moved measured over 50 feet. Doe was
afraid. He neither knew the attackers nor resisted them.
       When they got to the dark area, J.L. and his accomplices hit Doe. After beating
and throwing Doe to the ground, the attackers took Doe’s wallet, cellphone, and car keys
from his pocket. A “girl came out” and the attackers kicked Doe. One of the attackers
(not J.L.) stabbed Doe on the right side of his rib cage while he was on the ground.
Afraid he was going to be killed, Doe tried to grab the knife as the attacker attempted to
stab him again. The knife cut Doe’s hand.
       M.R. lived in the apartment complex and observed about eight to 10 seconds of
the attack from 15 feet away, through her bedroom window.4 M.R. heard noises outside
her window, looked out, and saw three teens and a man on the ground. According to
M.R., there were “[s]ort of” some lights on in the area of the attack; it was not completely
dark. The teens punched and kicked the man, whom M.R. recognized as a neighbor.
M.R. also recognized from school the three teen attackers, J.L., J.Q., and A.J. J.L. kicked
and punched Doe during the attack, and J.Q. stabbed Doe with a pocketknife. M.R. told
the attackers to stop and leave Doe alone. The attackers stopped hitting Doe and ran
away. Later, the police took M.R. to view some individuals. M.R. identified J.L. as one
of the attackers. He had on the same clothes that he had been wearing during the attack.
       On the night of the crime, a police officer with the Salinas Police Department
responded to a call about a possible robbery and stabbing involving multiple juvenile
suspects. Within about five minutes of the dispatch, the officer observed a possible

       4
          M.R. was a minor at the time of the jurisdictional hearing. We refer to her by her
initials to protect her privacy interests. (See Cal. Rules of Court, rule 8.90(b)(10).)
                                                 4
suspect matching a description provided by the dispatcher. The officer stopped the
suspect (identified in court as J.Q.) and saw two fresh-looking small cuts on the suspect’s
hand and dried blood on his sweatshirt. The officer searched J.Q. and found a wallet with
a bank card bearing Doe’s name and a cellphone. Thereafter, the officer saw three
individuals jump over a nearby fence. Other officers gave chase and apprehended two of
the individuals.
       When another police officer spoke to Doe immediately after the crime, Doe was
bleeding, scared, and somewhat in shock. Doe told the officer that he had been robbed at
knifepoint and his car keys, wallet, and cellphone had been taken. Doe said the three
assailants were teenaged Hispanic males and described their clothing. The officer also
spoke to M.R., who provided A.J.’s name to the officer.5 Police went to A.J.’s nearby
residence and observed multiple people inside and some jumping over fences around the
residence. J.L. was apprehended in the area. He possessed a pocketknife with what
appeared to be blood on its blade and Doe’s car keys.
                2. Defense Evidence
       J.L. was the sole defense witness. J.L. testified that on the day of the crime he
went to a barbeque at a friend’s house. J.Q. and A.J. were there. J.L. saw some people
step away from the barbeque for about 10 to 15 minutes, but he did not do so. When the
police arrived at the house, J.L. and others ran away. J.L. ran because he was scared. As
J.L. fled, he saw a person who had been at the barbeque drop something. J.L. picked it
up because he “thought it was [his] friend’s.” On cross-examination, J.L. confirmed that
he was not on probation at the time of the incident and had his parents’ permission to
attend the barbeque. J.L. jumped over three fences as he ran from the barbeque, and A.J.
was one of the people who fled with him.




       5
           The parties stipulated that M.R. did not give J.L.’s name to the officer.
                                                   5
                                     II. DISCUSSION
       J.L. contends: (1) the evidence was insufficient to support the juvenile court’s
finding on count 1 for aggravated kidnapping; (2) the juvenile court erred by failing to
apply section 654 to stay the sentence on count 3 for robbery; (3) the juvenile court erred
by failing to expressly declare whether count 4 was a felony or a misdemeanor; (4) the
juvenile court erred by failing to set his maximum custody time; (5) the juvenile court
exceeded its authority when it placed him on probation until his 23d birthday; (6) the
juvenile court imposed an invalid electronics search condition; and (7) defense counsel
was ineffective for failing to object to the electronics search condition on the ground
raised in this appeal.
       We will first address J.L.’s challenge to the sufficiency of the evidence and then
turn to his claims that oppose the juvenile court’s dispositional order. Finally, we will
discuss an error in the July 31, 2019 jurisdictional order.
       A. Sufficiency of the Evidence for Count 1
       J.L. asserts the evidence was insufficient to support the asportation and intent-to-
rob elements of the aggravated kidnapping charge in count 1. Specifically, he contends
the movement of Doe during the crime was merely incidental to the robbery and did not
span a substantial distance or substantially increase the risk to Doe. J.L. also maintains
there was no evidence establishing that when he and his accomplices first encountered
Doe, they had the intent to rob him.
              1. Legal Principles
       “ ‘The standard of proof in juvenile proceedings involving criminal acts is the
same as the standard in adult criminal trials.’ ” (In re Cesar V. (2011) 192 Cal.App.4th
989, 994.) “Any offense alleged in the [Welfare and Institutions Code] section 602
petition must be proven true ‘beyond a reasonable doubt’ and be ‘supported by evidence,
legally admissible in the trial of criminal cases.’ ” (People v. Trujeque (2015) 61 Cal.4th
227, 247; Welf. & Inst. Code, § 701.) Thus, in a juvenile appeal, courts apply the same
                                                  6
appellate standard of review used when an adult defendant challenges the sufficiency of
the evidence to support a conviction. (Cesar V., at pp. 994–995.)
       “ ‘When considering a challenge to the sufficiency of the evidence to support a
conviction, we review the entire record in the light most favorable to the judgment to
determine whether it contains substantial evidence—that is, evidence that is reasonable,
credible, and of solid value—from which a reasonable trier of fact could find the
defendant guilty beyond a reasonable doubt.’ ” (People v. Powell (2018) 5 Cal.5th 921,
944; see also Jackson v. Virginia (1979) 443 U.S. 307, 318–319.) A reviewing court
“presumes in support of the judgment the existence of every fact the trier could
reasonably deduce from the evidence.” (People v. Kraft (2000) 23 Cal.4th 978, 1053.)
“[A]n appellate court may not substitute its judgment for that of the [trier of fact]. If the
circumstances reasonably justify the [trier]’s findings, the reviewing court may not
reverse the judgment merely because it believes that the circumstances might also support
a contrary finding.” (People v. Ceja (1993) 4 Cal.4th 1134, 1139.) Before an appellate
court may set aside a finding of guilt for insufficiency of the evidence, “it must clearly
appear that upon no hypothesis whatever is there sufficient evidence to support it.”
(People v. Rehmeyer (1993) 19 Cal.App.4th 1758, 1765.)
       Section 209, subdivision (b)—commonly called aggravated kidnapping—“sets
two requirements: [¶] 1. The defendant must move the victim in a way that is not
‘merely incidental’ to the robbery, and [¶] 2. This movement must increase the victim’s
‘risk of harm’ beyond that necessarily present in the robbery.”6 (People v. Taylor (2020)
43 Cal.App.5th 1102, 1105.) “ ‘In determining “whether the movement is merely


       6
         Specifically, section 209, subdivision (b), provides in relevant part: “(1) Any
person who kidnaps or carries away any individual to commit robbery . . . shall be
punished by imprisonment in the state prison for life with the possibility of parole.
[¶] (2) This subdivision shall only apply if the movement of the victim is beyond that
merely incidental to the commission of, and increases the risk of harm to the victim over
and above that necessarily present in, the intended underlying offense.”
                                                  7
incidental to the [underlying] crime . . . the [trier of fact] considers the ‘scope and nature’
of the movement. [Citation.] This includes the actual distance a victim is moved.” ’ ”
(People v. Williams (2017) 7 Cal.App.5th 644, 667.) However, “[n]o minimum distance
is required if the movement is substantial.” (Taylor, at p. 1106.) Moreover, the second
requirement “ ‘ “includes consideration of such factors as the decreased likelihood of
detection, the danger inherent in a victim’s foreseeable attempts to escape, and the
attacker’s enhanced opportunity to commit additional crimes. [Citations.] The fact that
these dangers do not in fact materialize does not, of course, mean that the risk of harm
was not increased.” ’ ” (Williams, at p. 667.) The two requirements are interrelated;
“whether the victim’s forced movement was merely incidental to the [underlying offense]
is necessarily connected to whether it substantially increased the risk to the victim.”
(People v. Dominguez (2006) 39 Cal.4th 1141, 1152 (Dominguez).) “[E]ach case must be
considered in the context of the totality of its circumstances.” (Ibid.)
       Further, kidnapping to commit robbery “requires the additional element of an
intent to rob, an intent which must be formed before the kidnap[p]ing commences.”
(People v. Bailey (1974) 38 Cal.App.3d 693, 699; see also People v. Lewis (2008) 43
Cal.4th 415, 518–519, disapproved on another ground in People v. Black (2014) 58
Cal.4th 912, 919; People v. Davis (2005) 36 Cal.4th 510, 565–566.)
              2. Analysis
       Applying the foregoing principles to the facts of this case, we reject J.L.’s
challenge to the juvenile court’s finding that he committed aggravated kidnapping. J.L.
and his accomplice first grabbed Doe near the apartment complex’s parking lot and then
moved him over 50 feet down a path to a spot near a building. The extent of the
movement is substantial. (See People v. Jones (1999) 75 Cal.App.4th 616, 629 [40 feet is
“by no means an insubstantial distance”]; see also People v. Corcoran (2006) 143
Cal.App.4th 272, 280 [in context, movement of approximately 10 feet “was not merely
brief and trivial”].) Moreover, the movement was not incidental to the robbery because
                                                  8
the taking of Doe’s possessions surely could have been accomplished where the attackers
first grabbed Doe. (See People v. James (2007) 148 Cal.App.4th 446, 455 & fn. 6
[“Lack of necessity is a sufficient basis to conclude a movement is not merely
incidental;” “a movement unnecessary to a robbery is not incidental to it at all”].)
       Further, when the attackers initially accosted Doe near the parking lot, they told
Doe to keep quiet and one of them acted as a lookout. After the attackers moved Doe,
they beat and robbed him in a dark area that “wasn’t very illuminated.” Although the
second location was adjacent to an occupied building and not completely dark, the
movement took Doe from a spot near an open parking lot to an area that was poorly lit
and more confined, limiting Doe’s possible avenues of escape. Moreover, that the
lookout joined in the attack at the second location suggests he was less concerned about
his cohorts being happened upon there. The trier of fact could reasonably have inferred
from the evidence that the parking lot area was likely to be more heavily trafficked than
the dark area beside the building. Under the totality of the circumstances, the movement
here changed Doe’s environment significantly; it was not “brief and trivial.” (See
Dominguez, supra, 39 Cal.4th at p. 1153.) When viewed in the light most favorable to
the judgment, the record contains substantial evidence upon which the juvenile court
could reasonably have found that the movement of Doe was more than merely incidental
to the robbery and increased the risk of harm to Doe beyond that necessarily present in
the robbery. (See People v. Aguilar (2004) 120 Cal.App.4th 1044, 1049.)
       In addition, we are not persuaded that the evidence is insufficient for the juvenile
court to have concluded that J.L. had an intent to rob Doe at the time he and his
accomplices first accosted Doe. The evidence establishes that when they reached the
second location, J.L. and his accomplices hit Doe, threw him to the ground, and took his
things. They then kicked and stabbed Doe. Shortly after the incident, J.L. was
apprehended possessing Doe’s car keys. J.Q., similarly, was caught with Doe’s wallet.


                                                 9
       “Intent is rarely susceptible of direct proof and usually must be inferred from the
facts and circumstances surrounding the offense.” (People v. Pre (2004) 117 Cal.App.4th
413, 420; see also People v. Holt (1997) 15 Cal.4th 619, 669.) Here, J.L. and his
accomplices took Doe’s possessions immediately after they led him to the dark area and
knocked him to the ground. Based on these actions, we conclude the juvenile court could
have reasonably inferred that J.L.’s intent, from the outset, was to take Doe’s property
against his will by force or fear.7 (See People v. Curry (2007) 158 Cal.App.4th 766,
779–780.)
       For these reasons, we reject J.L.’s challenge to the sufficiency of the evidence
supporting the juvenile court’s finding on count 1.
       B. Claims Related to Dispositional Order
       We turn next to J.L.’s claims related to the disposition of the petition. The
Attorney General agrees with J.L. on some of these claims of error and recommends that
we remand this matter to the juvenile court so that it may address them. For the below
stated reasons, we agree that this case must be remanded.
              1. Maximum Custody Time and Section 654
       J.L. contends the juvenile court mistakenly failed to specify in its disposition the
maximum term of confinement for the sustained charges. The Attorney General agrees
that the juvenile court erred in this regard. We concur with the parties on this claim.
       J.L. argues further that the juvenile court erred by failing to apply section 654 to
stay the punishment for robbery in count 3, because the robbery and aggravated
kidnapping crimes were committed with a single intent and objective. The Attorney
       7
         We note that J.L. cites a probation department detention report filed with the
juvenile court several months prior to the July 2019 jurisdictional hearing as support for
his claim that the evidence was insufficient to prove an initial intent to rob. We do not
consider the detention report in reaching our conclusion because the report was not
entered into evidence at the jurisdictional hearing. Our conclusion is based solely on the
admitted evidence. (See People v. Miller (1990) 50 Cal.3d 954, 992 [sufficiency
determination is to be made on “the properly admitted evidence”].)
                                                 10
General asserts that section 654 does not apply here because J.L. was placed on
probation. We do not address J.L.’s claim regarding section 654 because we deem it
premature.
       When a minor is removed from the custody of his or her parent or guardian as a
result of a wardship order pursuant to Welfare and Institutions Code section 602, “the
juvenile court is required to indicate the maximum period of physical confinement.” (In
re Julian R. (2009) 47 Cal.4th 487, 491; Welf. & Inst. Code, § 726, subd. (d);8 see also
Cal. Rules of Court, rule 5.795(b).) Further, “Welfare and Institutions Code section 730
has been broadly interpreted to authorize a juvenile court to order a juvenile confined to
juvenile hall for a period of time as a condition of probation.” (In re Ronny P. (2004) 117
Cal.App.4th 1204, 1207.) When a minor is ordered confined as a condition of probation,
the plain language of Welfare and Institutions Code section 726, subdivision (d)(1),
requires the juvenile court to set forth the maximum term of confinement. By contrast, a
maximum period of physical confinement may not be set when a juvenile is placed on
home probation because he or she remains in his or her parents’ custody. (In re A.C.
(2014) 224 Cal.App.4th 590, 591–592.)
       Here, the juvenile court adjudged J.L. a ward of the court and placed him in the
custody of his probation officer for 566 days, with credit for time served in juvenile hall

       8
         Welfare and Institutions Code section 726, subdivision (d)(1), provides in
relevant part: “If the minor is removed from the physical custody of his or her parent or
guardian as the result of an order of wardship made pursuant to Section 602, the order
shall specify that the minor may not be held in physical confinement for a period in
excess of the maximum term of imprisonment which could be imposed upon an adult
convicted of the offense or offenses which brought or continued the minor under the
jurisdiction of the juvenile court.” “ ‘Physical confinement’ means placement in a
juvenile hall, ranch, camp, forestry camp or secure juvenile home pursuant to Section
730, or in any institution operated by the Department of Corrections and Rehabilitation,
Division of Juvenile Justice.” (Welf. & Inst. Code, § 726, subd. (d)(5).) Welfare and
Institutions Code section 730 authorizes the commitment of a minor who has been
adjudged a ward of the court to a juvenile home, ranch, camp, forestry camp, or juvenile
hall.
                                                11
and 365 days to be served in the county youth center program. By doing so, the court
removed J.L. from the custody of his parents. Thus, Welfare and Institutions Code
section 726, subdivision (d)(1), applied, and the court should have set a maximum term
of confinement but did not do so. Accordingly, we will remand the matter to the juvenile
court to set a maximum term of confinement.
       Because the juvenile court did not specify J.L.’s maximum term of confinement,
J.L.’s claim regarding the applicability of section 654 is premature. Even if we assume
section 654 applies, there currently is no term of confinement for count 3 that could be
stayed. The parties may raise their arguments regarding the application of section 654 on
remand, at which time the juvenile court may consider them in the first instance.
              2. Declaration Regarding Wobbler Offense (Count 4)
       J.L. contends the juvenile court improperly failed to exercise its discretion and
expressly declare whether the assault with a deadly weapon offense charged in count 4 is
a felony or a misdemeanor. The Attorney General agrees with J.L. We concur and will
direct the juvenile court to address this issue on remand.
       “Assault with a deadly weapon is a wobbler that can be treated in the court’s
discretion as a felony or a misdemeanor.” (In re Raymundo M. (2020) 52 Cal.App.5th
78, 90 (Raymundo M.).) Welfare and Institutions Code section 702 states in relevant
part: “If the minor is found to have committed an offense which would in the case of an
adult be punishable alternatively as a felony or a misdemeanor, the court shall declare the
offense to be a misdemeanor or felony.” The California Supreme Court has explained
that, under this provision, the juvenile court is required to make an “explicit declaration”
whether a wobbler offense is a felony or a misdemeanor. (In re Manzy W. (1997) 14
Cal.4th 1199, 1204, 1207 (Manzy W.); see also Cal. Rules of Court, rules 5.780(e)(5),
5.795(a).) “This declaration must be made at or before disposition.” (In re G.C. (2020) 8
Cal.5th 1119, 1125 (G.C.).)


                                                 12
       The purpose of the statutory requirement is “twofold:” “it helps determine the
length of any present or future confinement for a wobbler offense” and “ it ‘ensur[es] that
the juvenile court is aware of, and actually exercises, its discretion under . . . [Welfare
and Institutions Code] section 702.’ ” (G.C., supra, 8 Cal.5th at p. 1125.) “It is not
sufficient that the offenses were identified as felonies in the wardship petitions and in the
minute order of the jurisdictional hearing, or that they were treated as felonies for
purposes of calculating the maximum term of confinement.” (Ibid.) “If the court did not
make the required express determination, but the record shows it was aware of—and, in
fact, exercised—its discretion, the matter need not be remanded. [Citation.] However, if
the record does not show such an exercise of discretion, the matter must be remanded.”
(Raymundo M., supra, 52 Cal.App.5th at p. 92.)
       J.L. and the Attorney General agree that the juvenile court did not acknowledge its
discretion to declare the assault with a deadly weapon offense a misdemeanor or make an
express declaration as to the status of the offense. Neither the juvenile court nor the
parties mentioned at either the jurisdictional hearing or the dispositional hearing that the
offense was a wobbler which needed to be designated.9
       We agree with the parties that the record here does not demonstrate the juvenile
court was aware of and exercised its discretion to declare whether the assault with a
deadly weapon offense would be treated as a felony or a misdemeanor. None of the
juvenile court’s statements during the jurisdictional and dispositional hearings indicate
that it considered the status of the offense, and the juvenile court did not expressly
declare its determination in this regard. Given the lack of indication that the juvenile
court was aware of and, in fact, exercised its discretion, the preprinted statement in the

       9
         We note that neither party on appeal has addressed whether J.L.’s failure to
object to the juvenile court’s lack of action on the wobbler renders J.L.’s claim of error
forfeited. (See G.C., supra, 8 Cal.5th at pp. 1129–1133.) Because the Attorney General
does not assert forfeiture and we conclude remand is necessary for other reasons, we
decline to apply principles of forfeiture here.
                                                 13
written order of the dispositional hearing which mentions the determination of the level
of the offense does not satisfy the requirement of Welfare and Institutions Code section
702. (See In re Ricky H. (1981) 30 Cal.3d 176, 191; Manzy W., supra, 14 Cal.4th at
pp. 1207–1209.)
       Accordingly, we will direct the juvenile court on remand to exercise its discretion
and declare whether the assault with a deadly weapon offense is a felony or a
misdemeanor.
              3. Wardship and Probation Termination Date
       J.L. contends the juvenile court did not have the authority under pertinent statutes
to set his probation termination date at his 23d birthday. The Attorney General concedes
that J.L.’s claim of error is correct and states that the termination date “must be reset” to
J.L.’s “21st birthday[,] at the very latest.” We agree.
       “ ‘A “juvenile court” is a superior court exercising limited jurisdiction arising
under juvenile law.’ [Citation.] [Welfare and Institutions Code] [s]ection 602 provides
that any person who is between the ages of 12 and 17 when he or she violates any law of
this state ‘is within the jurisdiction of the juvenile court, which may adjudge [him or her]
to be a ward of the court.’ . . . Once the juvenile court has ‘initial’ jurisdiction, it may
retain jurisdiction over a ward until he or she turns 21 years old ([Welf. & Inst. Code,]
§ 607, subd. (a)), or, until 25 years old, if the ward ‘was committed [by the juvenile
court] to the Department of Corrections and Rehabilitation, Division of Juvenile
Facilities’ for a crime ‘listed in subdivision (b) of [Welfare and Institutions Code]
[s]ection 707.’ ”10 (People v. Ramirez (2019) 35 Cal.App.5th 55, 66; see also In re
Antoine D. (2006) 137 Cal.App.4th 1314, 1320.)

       10
         Specifically, Welfare and Institutions Code section 607 states in relevant part:
“(a) The court may retain jurisdiction over a person who is found to be a ward or
dependent child of the juvenile court until the ward or dependent child attains 21 years of
age, except as provided in subdivisions (b), (c), and (d). [¶] (b) The court may retain

                                                  14
       Here, although J.L.’s offenses for robbery and kidnapping to commit robbery are
listed in Welfare and Institutions Code section 707, subdivisions (b)(3) and (10), the
juvenile court did not commit J.L. to the Division of Juvenile Facilities or confine him in
a state hospital or mental health facility. (See Welf. & Inst. Code, § 607, subds. (b), (c),
(d).) Instead, the juvenile court placed J.L. in the custody of his probation officer and
committed him to the county youth center program. Thus, under Welfare and Institutions
Code section 607, subdivision (a), the termination date of J.L.’s wardship and probation
should have been set at the latest at his 21st birthday, not his 23d birthday. We will direct
the juvenile court on remand to reset J.L.’s wardship and probation termination date to on
or before J.L.’s 21st birthday.
              4. Electronics Search Condition
       J.L. contends the juvenile court imposed an invalid electronics search condition
under In re Ricardo P. (2019) 7 Cal.5th 1113 (Ricardo P.) and People v. Lent (1975) 15
Cal.3d 481 (Lent). Relatedly, J.L. claims that his defense counsel was ineffective for
failing to object to the electronics search condition on the ground raised in this appeal.
       The Attorney General counters that J.L. forfeited his appellate challenge to the
electronics search condition and fails to establish that his defense counsel was ineffective


jurisdiction over a person who is found to be a person described in Section 602 by reason
of the commission of an offense listed in subdivision (b) of Section 707, until that person
attains 25 years of age if the person was committed to the Department of Corrections and
Rehabilitation, Division of Juvenile Facilities. [¶] (c) The court shall not discharge a
person from its jurisdiction who has been committed to the Department of Corrections
and Rehabilitation, Division of Juvenile Facilities while the person remains under the
jurisdiction of the Department of Corrections and Rehabilitation, Division of Juvenile
Facilities, including periods of extended control ordered pursuant to Section 1800.
[¶] (d) The court may retain jurisdiction over a person described in Section 602 by
reason of the commission of an offense listed in subdivision (b) of Section 707, who has
been confined in a state hospital or other appropriate public or private mental health
facility pursuant to Section 702.3 until that person attains 25 years of age, unless the
court that committed the person finds, after notice and hearing, that the person’s sanity
has been restored.” (See also Welf. & Inst. Code, § 607, subd. (g).)
                                                 15
for not objecting to that condition. Alternatively, the Attorney General suggests that if
we strike the electronics search condition, we should do so without prejudice to the
People presenting additional evidence on remand to satisfy the standard articulated by the
California Supreme Court in Ricardo P.
              a. Additional Background
       The probation officer’s report to the juvenile court recommended the imposition
of 34 conditions of probation. An electronics search condition was included in the
proposed conditions, stating: “Submit all electronic devices under your control to a
search by the probation officer or a peace officer, of any text messages, voicemail
messages, call logs, photographs, e-mail accounts, internet sites and social media
accounts, with or without reasonable or probable cause or the benefit of a search warrant,
at any time of the day or night and provide the probation or peace officer with any
passwords necessary to access the information specified, and you will not change or add
any email addresses or passwords without prior permission of your Probation Officer.
The minor shall not knowingly clean or delete his/her Internet browsing history without
prior permission from your Probation Officer.”
       At the dispositional hearing, J.L.’s defense counsel did not object to any of the
proposed probation conditions. Further, counsel stated that she had reviewed the
probation conditions with J.L., and J.L. told the juvenile court he was willing to abide by
and agreed to the terms and conditions of probation. The juvenile court imposed all the
conditions recommended by the probation department.
       The record contains no evidence that J.L. had access to any electronic devices or
used such devices to communicate with his accomplices to facilitate the charged crimes
or for any other reason. The probation report does not provide any particularized support
for the electronics search condition, and the juvenile court did not offer an explanation as
to why the condition is necessary or how it is reasonable under Lent. Moreover, the


                                                 16
dispositional hearing occurred on August 14, 2019, one day before the California
Supreme Court decided Ricardo P., supra, 7 Cal.5th 1113.
              b. Legal Principles
       By statute, probation conditions must be “reasonable.” (§ 1203.1, subd. (j); Welf.
& Inst. Code, § 730, subd. (b).) “ ‘A condition of probation which is impermissible for
an adult criminal defendant is not necessarily unreasonable for a juvenile receiving
guidance and supervision from the juvenile court.’ ” (Ricardo P., supra, 7 Cal.5th at
p. 1118.) A reviewing court may not strike a probation condition as unreasonable unless
it “ ‘ “(1) has no relationship to the crime of which the offender was convicted, (2) relates
to conduct which is not in itself criminal, and (3) requires or forbids conduct which is not
reasonably related to future criminality.” ’ ” (Ibid., quoting Lent, supra, 15 Cal.3d at
p. 486.) This three-part test—commonly referred to as the Lent test—applies to juvenile
and adult probation cases. (Ricardo P., at pp. 1118–1119.)
       In Ricardo P., the California Supreme Court reviewed an electronics search
condition imposed on a juvenile probationer who had admitted to participating in two
felony burglaries where there was no evidence of the use of electronic devices. (Ricardo
P., supra, 7 Cal.5th at p. 1115.) The court focused its analysis on the third prong of the
Lent test—whether the condition was reasonably related to future criminality. (Id. at
p. 1119.) The court explained that the third Lent prong “contemplates a degree of
proportionality between the burden imposed by a probation condition and the legitimate
interests served by the condition.” (Id. at p. 1122.) The court rejected the argument that
any search condition that facilitated supervision of probationers is necessarily reasonable.
It observed this justification could support sweeping conditions—such as directing
probationers to wear 24-hour body cameras—that would not be reasonable because “the
burden on the probationer would be disproportionate to the legitimate interest in effective
supervision.” (Id. at p. 1125.)


                                                17
       Our supreme court concluded that the electronics search condition imposed on
Ricardo P. lacked the requisite proportionality because it was “far more burdensome and
intrusive” than probation conditions the court had previously found reasonable. (Ricardo
P., supra, 7 Cal.5th at pp. 1124, 1126.) The court reasoned that the “sweeping” (id at
p. 1122) electronics search condition imposed on Ricardo P. significantly burdens his
“privacy interests” (id. at p. 1123) and thus “requires a correspondingly substantial and
particularized justification.” (Id. at p. 1126.) The court explained that “a juvenile court
imposing such a condition must consider whether, in light of ‘the facts and circumstances
in each case’ [citation], the burdens imposed by the condition are proportional to
achieving some legitimate end of probation.” (Id. at p. 1127.)
       A failure to object to a probation condition as unreasonable forfeits the right to
challenge the condition on that ground on appeal. (People v. Welch (1993) 5 Cal.4th 228,
237; In re Sheena K. (2007) 40 Cal.4th 875, 881–882; People v. Moran (2016) 1 Cal.5th
398, 404, fn. 7.) As an appellate court, we typically review a juvenile court’s decision to
impose conditions of probation for abuse of discretion. (People v. Olguin (2008) 45
Cal.4th 375, 379; Ricardo P., supra, 7 Cal.5th at p. 1118.)
              c. Analysis
       Although the failure to object to a probation condition as unreasonable forfeits the
issue, here, given the lack of information or factual development in the record as to the
electronics search condition and because Ricardo P. was decided a day after the
dispositional hearing in this case, we exercise our discretion to consider the merits of
J.L.’s challenge to the condition under Ricardo P. and Lent.11 (See People v. Williams
(1998) 17 Cal.4th 148, 161, fn. 6; People v. Catlin (2001) 26 Cal.4th 81, 131, fn. 11; In
re Victor L. (2010) 182 Cal.App.4th 902, 928.)

       11
          Because we address the merits of J.L.’s claim of error, we need not consider his
related claim of ineffective assistance of counsel for failure to object to the challenged
condition.
                                                 18
       There is no dispute in this case that the electronics search condition satisfies the
first two prongs of the Lent test. The condition has no relationship to the sustained
crimes. The condition also governs conduct that is not in itself inherently illegal. (In re
Alonzo M. (2019) 40 Cal.App.5th 156, 164 (Alonzo M.).) Thus, as in Ricardo P., the
issue turns on the third prong of the Lent test: whether the condition “ ‘ “requires or
forbids conduct which is not reasonably related to future criminality.” ’ ” (Ricardo P.,
supra, 7 Cal.5th at p. 1119.)
       J.L. contends that neither the prosecutor nor the juvenile court asserted any
relationship between the condition and his future criminality, and the record contains no
information showing that J.L. used electronic devices in connection with any past
unlawful behavior. The Attorney General, in response to J.L.’s ineffective assistance
claim, asserts that defense counsel may have forgone an objection to the electronics
search condition because it was reasonably imposed to ensure that J.L. would not contact
his accomplices or the victim—behavior that was prohibited by other probation
conditions.
       On this record, we cannot agree that the generally enhanced supervision which
may result from the sweeping electronics search condition is sufficiently substantial and
particularized when considered against the burdens imposed by the condition on J.L.
(See People v. Cota (2020) 45 Cal.App.5th 786, 791 (Cota); Ricardo P., supra, 7 Cal.5th
at pp. 1122–1123, 1128–1129; see also Alonzo M., supra, 40 Cal.App.5th at pp. 166–
168.) We therefore strike the electronics search condition imposed here as unreasonable
and thus invalid under Lent.
       Nevertheless, we are mindful that the juvenile court did not have the benefit of the
guidance provided by the California Supreme Court in Ricardo P. and did not engage in
the factfinding necessary to fashion an appropriate electronics search condition for J.L.
Under these circumstances, we conclude that the People should be given the opportunity
to present additional evidence to the juvenile court on remand, if they so choose, to
                                                 19
support the imposition of a valid electronics search condition. (See Ricardo P., supra, 7
Cal.5th at pp. 1128–1129; see also Alonzo M., supra, 40 Cal.App.5th at p. 168; Cota,
supra, 45 Cal.App.5th at p. 791; In re David C. (2020) 47 Cal.App.5th 657, 665, fn. 4.)
Accordingly, we will direct that, on remand, the juvenile court may consider whether to
impose a new electronics search condition.
       C. Correction to Jurisdictional Hearing Minute Order
       Although neither party has stated so in his briefing, there is an inconsistency
between the juvenile court’s finding on count 4 as pronounced at the jurisdictional
hearing and the finding on count 4 specified in the corresponding minute order, dated
July 31, 2019. Specifically, the juvenile court found true the charge alleged in count 4 of
the petition, namely assault with a deadly weapon under section 245, subdivision (a)(1).
However, the minute order for the jurisdictional hearing states: “Based on the evidence
presented, the Court finds the charge of Penal Code Section 261(a)(1) as to Count 4 a
Felony in the [Welfare and Institutions Code section] 602 petition 19JV000114 is True.”
(Italics added.) No count in the petition alleged that J.L. had violated section 261—a
statute that defines rape.
       “Courts may correct clerical errors at any time” to make the their “ ‘records reflect
the true facts.’ ” (People v. Mitchell (2001) 26 Cal.4th 181, 185.) Accordingly, we will
direct the juvenile court to correct its jurisdictional hearing minute order to state the
charged crime that it actually found true for count 4.
                                    III. DISPOSITION
       The jurisdictional order, dated July 31, 2019, is affirmed. The dispositional order,
dated August 14, 2019, is reversed, and the matter is remanded for limited purposes. On
remand, the juvenile court shall: (1) exercise its discretion under Welfare and Institutions
Code section 702 and expressly declare on the record whether the minor’s offense of
assault with a deadly weapon (count 4) is a felony or a misdemeanor; (2) set the minor’s
maximum term of confinement; (3) set the minor’s wardship and probation termination
                                                  20
date to on or before the minor’s 21st birthday; (4) consider whether to impose an
electronics search condition consistent with Welfare and Institutions Code section 730,
subdivision (b), and the principles articulated in In re Ricardo P. (2019) 7 Cal.5th 1113;
and (5) correct the minute order for July 31, 2019, to indicate that the juvenile court
found true the crime of assault with a deadly weapon (Pen. Code, § 245, subd. (a)(1)), as
charged in count 4 of the juvenile wardship petition.




                                                 21
                           ______________________________________
                                      Danner, J.




WE CONCUR:




____________________________________
Greenwood, P.J.




____________________________________
Grover, J.




H047290
People v. J.L.